Case 8:20-cv-01979-DOC-ADS Document 28 Filed 12/01/20 Page1lof1 Page ID #:479

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. SA CV 20-01979-DOC (ADSx) Date December 1, 2020

 

Title
Joseph Mier v. CVS Pharmacy, Inc., et al.

PRESENT: HONORABLE DAVID O. CARTER, UNITED STATES DISTRICT JUDGE

 

Kelly Davis Not Present

Courtroom Deputy Clerk Court Reporter
ATTORNEYS ARE PRESENT ATTORNEY ARE PRESENT
FOR PLAINTIFF FOR DEFENDANT

PROCEEDINGS: SCHEDULING CONFERENCE (Held and Completed)

The Court confers with counsel outside the presence of the court reporter.
The Scheduling Conference is held. The Court’s Scheduling Order will issue.

15

 

Initials of Deputy kd
Clerk

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
